Citation Nr: 1227613	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-42 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right leg/knee disability.

In November 2011, the Board reopened the Veteran's claim, and remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right leg disability was not found on examination for entrance onto active duty.

2.  Clear and unmistakable evidence does not show that the Veteran had a right leg disability prior to his enlistment into active service.

3.  A current right leg disability was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

A current right leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2009 letter, issued prior to the adjudication of the claim, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letter requested a response within 60 days, it also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the October 2009 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided an appropriate VA examination in December 2011 for his right leg condition.

In addition, the Board remanded the claim in November 2011 so that a VA examination and opinion could be obtained.  The requested examination was conducted in December 2011, and an opinion was provided in conjunction with that examination.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137 (West 2002).
Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The Veteran contends that his currently demonstrated right leg condition is related to an injury he sustained during active military service.  Specifically, he reported that sometime in late 1944, he injured his right leg and knee when he fell down a ladder way during a call to battle stations, while serving aboard the USS Core in the South Pacific.  He reported further that as a result of the injury, he was hospitalized for approximately five months, and that he continues to have problems with the right leg since that time.  See February 2003 and August 2003 statements from the Veteran.

No evidence of a right leg disability was found on the Veteran's service entrance examination.  His extremities were evaluated as normal.

Service treatment records show that in March 1944, the Veteran was seen for complaints of pain and swelling of the right knee.  He reported at that time that he hurt his knee three years prior playing football, and that he had experienced intermittent pain and swelling of the upper medial surface of the right leg just below the knee joint since that time, with his most recent attack occurring approximately four weeks prior after he struck his right knee in a fall while skating.  X-rays were negative for any evidence of deformity or disease of the right knee joint.  He was diagnosed with chronic bursitis of the right knee and transferred that day to the US Naval Hospital in Norman, Oklahoma.  

March 1944 treatment records from the US Naval Hospital in Norman Oklahoma, show that the Veteran complained of pain, tenderness and swelling of the right knee.  The Veteran reported again that he injured his right knee approximately three years prior playing football, after which he was hospitalized in Prior, Oklahoma, and his knee was placed in a cast for four months.  He reported further that after his cast was removed, he was fine until he fell on the knee approximately four weeks prior while skating, and that since that time, he had experienced swelling and pain in the knee, which caused him to walk with a stiff knee gait.  He was diagnosed again with chronic bursitis of the right knee.

In April 1944, he was admitted again, with complaints of right knee pain.  He reported that he injured his right knee three years prior while playing football, after which he wore a knee brace for a month, with complete regression of symptoms until he fell and struck his knee cap while skating approximately two months prior.  X-rays at that time were negative for evidence of arthritis.  He was diagnosed again with chronic right knee bursitis.  

Although service treatment records show that the Veteran reported injuring his right leg, specifically the right knee, prior to service, the Board notes that there is no documentary evidence of any pre-service right leg injury or treatment of record to support the Veteran's allegations.  In addition, the Veteran has reported that he did not injure his right leg prior to service, and that his right leg disability was incurred during active duty.  See February and August 2003 statements from the Veteran, October 2009 claim to reopen, and September 2010 VA Form 9.  Accordingly, the Board finds that the clear and unmistakable evidence does not demonstrate that the Veteran's right leg disability existed prior to his active military service, and the presumption of soundness applies.  As such, the claim becomes one for normal service connection.  Wagner.

Service treatment records show that the Veteran injured his right knee during active duty in 1944, and that he was diagnosed with chronic right knee bursitis.  X-rays during service were negative for any deformity or dislocation of the right knee or evidence of arthritis, and no right leg disorder was noted at the time of the Veteran's discharge in November 1945.

The post-service medical evidence of record does not indicate that the Veteran's current right leg disability is related to his active military service.  

Private treatment records show that in July 2002, the Veteran was seen for complaints of right knee pain and right leg swelling, in conjunction with treatment for varicose veins.  He did not report that his symptoms were related to an injury in service.  X-rays revealed medial joint space narrowing, and he was diagnosed with bursitis and degenerative arthritis of the right knee, as well as varicose veins.  In November 2002, he was seen for complaints of increased discomfort in the right lower leg and numbness, which started approximately four weeks prior.  He denied any history of an injury.  He was diagnosed at that time with stasis dermatitis of the right leg and varicose veins.

Outpatient treatment records from the VA Medical Center in Muskogee and Oklahoma City, Oklahoma, dated between April 2005 and November 2011 show treatment for a right leg condition, including arthralgia and degenerative joint disease.  They do not show that the Veteran reported that his right leg symptoms were in any way related to his active military service, including an in-service injury to the right knee.  The records do show, however, that in May 2009, the Veteran reported that he fell and injured his right ankle and leg while getting out of the bathtub, and subsequently received treatment an area hospital, including having his leg casted.  

The earliest post-service evidence of record related to symptoms of a right leg disability is in 2002, about 57 years after separation from service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Veteran was afforded a VA examination in December 2011 in response to his claim.  The Veteran reported that he fell from the concussion of a cannon in service and woke up in the hospital with swelling of the right knee and foot, and his leg in a soft cast, which he wore for three or four months.  He also reported that he was hospitalized for four or five months.  The examiner also noted that the Veteran's service treatment records showed reports of a right knee injury prior to service and a right knee injury in service, with a diagnosis of bursitis.  He also noted that the Veteran sustained another injury to his right knee post-service in May 2009.

The examiner diagnosed degenerative arthritis of the right knee, based on X-ray studies, and opined that the condition clearly and unmistakably existed prior to the Veteran's military service, clearly and unmistakably was not aggravated in service, and was less likely than not incurred in service or caused by his in-service injury.  

In rendering his opinion, the examiner noted that the Veteran reported during service that he had injured his right knee prior to his enlistment, and that the service treatment records showed that he injured his right knee again during service in March 1944.  However, X-rays conducted in March and April 1944 were negative, with no evidence of deformity, dislocation or arthritis.  Furthermore, at the time of his separation examination in November 1945, there was no evidence of any spine, extremity, bone, joint, muscle or foot conditions.  The examiner also noted that the Veteran's current right knee condition, with mild degenerative joint disease, was most likely related to the normal wear and tear process associated with his age, occupation, and other events or injuries that occurred after he was discharged from active duty.

There is no other medical evidence of record, VA or private, which indicates that the Veteran's current right leg disability is related to his active military service.

The presumption of service connection for arthritis diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's degenerative arthritis of the right knee was initially diagnosed in 2002, many years after his discharge from service.  

The Board does acknowledge the Veteran's contentions that he developed a right leg disorder in service and had a continuity of symptomatology thereafter.  See February and August 2003 statements from the Veteran, October 2009 claim to reopen, and September 2010 VA Form 9.

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to report that he has continued to have problems with his right leg since service.  However, his reports must be weighed against the contemporaneous record.  Service treatment records do show an injury and treatment for the right knee in March and April 1944.  However, the extremities were evaluated as normal at the time of the Veteran's discharge in 1945.  Furthermore, as noted above, the Veteran did not seek treatment for symptoms related to his right leg until 2002, more than 50 years after his discharge.  And even then, he did not report that his symptoms were related in any way to his active military service.  In fact, the Veteran first reported a continuity of right leg pain in 2003, years after service, and only in connection with the claim for VA compensation.  His reports of continuity in his claim for service connection are not reflected in the private or VA treatment records.  In fact, the only post-service injury that the Veteran has ever reported was the aforementioned injury to his right leg while getting out of the bathtub in May 2009.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).
Moreover, a VA examiner provided a competent medical opinion that the Veteran's current right knee disorder was not incurred in service or caused by an in-service injury.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right leg condition.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for a right leg condition is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


